    Case: 1:18-cv-07585 Document #: 29 Filed: 03/07/19 Page 1 of 3 PageID #:252



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ERIKA BROWN, LISA SATCHEL,          )
KENNETH BREWER, and PHYLLIS         )
GRAY on behalf of themselves and all)
others similarly situated,          )
                                    )
      Plaintiffs,                   )
                                    )
v.                                  )                Case No. 1:18-cv-07585
                                    )
WALGREENS BOOTS ALLIANCE,           )                Hon. Andrea R. Wood
INC.                                )
                                    )
      Defendant.                    )
____________________________________)

                            NOTICE OF SERVICE OF
                    WALGREENS’ INITIAL DISCOVERY RESPONSES
       PLEASE TAKE NOTICE that on Thursday March 7, pursuant to section A.5 of this

District’s Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project

(“Order”), Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) served its Mandatory Initial

Discovery Responses (“Responses”) on counsel for plaintiffs Erika Brown, Lisa Satchel,

Kenneth Brewer, and Phyllis Gray on behalf of themselves and all others similarly situated.

Walgreens’ investigation is ongoing, and its Responses are based upon information reasonably

available to Walgreens at this time. Walgreens expressly reserves the right pursuant to section

A.6 of the Order and any order of this Court to supplement and/or amend any information

contained in its Responses based upon its continuing investigation and discovery in this action.

Walgreens reserves the right to rely on expert discovery to support its defenses and damages

claims and will supplement its Responses, as appropriate, pursuant to any scheduling order or

other order of this Court.
    Case: 1:18-cv-07585 Document #: 29 Filed: 03/07/19 Page 2 of 3 PageID #:253



Dated: March 7, 2019

Respectfully submitted,

 By: /s/ Peter J. O’Meara

 Peter J. O’Meara
 Foley & Lardner LLP
 321 North Clark Street, Suite 2800
 Chicago, Illinois 60654-5313
 Tel: (312) 832-4914
 Fax: (312) 832-4700
 pomeara@foley.com


 Jay N. Varon (admitted pro hac vice)
 David A. Hickerson (pro hac vice motion to
 be submitted)
 Foley & Lardner LLP
 3000 K Street, N.W.
 Suite 600
 Washington, D.C. 20007-5109
 Tel: (202) 672-5380
 Fax: (202) 672-5399
 jvaron@foley.com
 dhickerson@foley.com

 Attorneys for Defendant Walgreens Boots
 Alliance, Inc.
             Case: 1:18-cv-07585 Document #: 29 Filed: 03/07/19 Page 3 of 3 PageID #:254



                                      CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing Notice of Service of Walgreens’ Initial
        Discovery Responses was served March 7, 2019, via the Court’s ECF system, which will send an
        electronic copy to all counsel of record.



                                                                 /s/ Peter J. O’Meara




4847-8583-5657
